Name: Commission Regulation (EEC) No 2224/89 of 24 July 1989 on the supply of refined rape seed oil to non- governmental organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 7. 89 Official Journal of the European Communities No L 214/5 COMMISSION REGULATION (EEC) No 2224/89 of 24 July 1989 on the supply of refined rape seed oil to non-governmental organizations (NGOs) as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid mana ­ gement (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 3 March 1989 on the supply of food aid to NGOs, the Commission allocated to the latter organizations 540 tonnes of refined rape seed oil to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to NGOs in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 24 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 172, 21 . 6. 1989, p. 1 . (') OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 214/6 Official Journal of the European Communities 25. 7. 89 ANNEX 1 . Operation No ('): 162/89 2. Programme : 1989 3. Recipient : Euronaid PO BOX 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Peru, Dominican Republic , Benin, Burkina Faso, Guinea-Bissau, Angola, Zaire, Madagascar, Mozambique, Sudan, Uganda, Malawi, Rwanda, India. 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (') (^ : See list published in OJ No C 216, 14. 8. 1987, p. 3 (under IIIAl ) 8 . Total quantity : 540 tonnes net 9 . Number of lots : one 10. Packaging and marking (4) (*) : See - list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of 10 litres or 10 kilograms  the cans must be packed in cartons, with two cans per carton  the cans must carry the following wording : 'ACTION No 162/89 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / VEGETABLE OIL / FOR FREE DISTRIBUTION' 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 19 September 1989 to 17 October 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (9) : tendering 20. Date of expiry of the period allowed for submission of tenders : 8 August 1989, not later than 1 2 noon . Tenders shall be valid until 12 midnight on 9 August 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 August 1989, not later than 12 noon . Tenders shall be considered valid until 12 midnight on 23 August 1989 (b) period for making the goods available at the port of shipment : 3 October 1989 to 7 Nobember 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15/tonne 23. Amount of the delivery security : 10% of : the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  25. 7. 89 Official Journal of the European Communities No L 214/7 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. O The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radiation certificate should contain following information : (a) the amount of radiation of caesium-134 and - 137 (b) iodine-131 (4) Shipment to take place in 20 foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subpara ­ graph, of Regulation 2200/87 shall not apply. The successfull tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (*) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. (J) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  23610 97  235 01 30  236 20 05 (') Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted.